Name: 94/337/EC: Commission Decision of 26 May 1994 amending Decision 88/479/EEC authorizing methods for grading pig carcases in Spain (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  animal product;  marketing;  documentation
 Date Published: 1994-06-16

 Avis juridique important|31994D033794/337/EC: Commission Decision of 26 May 1994 amending Decision 88/479/EEC authorizing methods for grading pig carcases in Spain (Only the Spanish text is authentic) Official Journal L 150 , 16/06/1994 P. 0035 - 0035COMMISSION DECISION of 26 May 1994 amending Decision 88/479/EEC authorizing methods for grading pig carcases in Spain (Only the Spanish text is authentic) (94/337/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EEC) No 3513/93 (2), and in particular Article 5 (2) thereof,Whereas, by Decision 88/479/EEC (3), the Commission authorized methods for grading pig carcases in Spain;Whereas the Spanish Government has asked the Commission to authorize the use of a new formula for calculating the lean meat content of carcases in conjunction with one of the existing grading methods and has supplied the information required pursuant to Article 3 of Commission Regulation (EEC) No 2967/85 (4); whereas an examination of the request has shown that the conditions necessary for authorizing the new formula have been met;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1 Part 2 (3) of the Annex to Decision 88/479/EEC is hereby replaced by the following:'3. The lean meat content of the carcase shall be calculated according to the following formula:^y = 61,56 + (- 0,878 x1) + (0,157 x2)where:^y = the estimated percentage of lean meat in the carcase,x1 = the thickness of backfat (including rind) in millimetres, measured at six centimetres off the midline of the carcase, between the third and fourth last ribs,x2 = the thickness of muscle in millimetres, measured at the same time and in the same place as x1.The formula shall be valid for carcases weighing between 50 and 110 kilograms.`Article 2 This Decision is addressed to the Kingdom of Spain.Done at Brussels, 26 May 1994.For the CommissionRenÃ © STEICHENMember of the Commission(1) OJ No L 301, 20. 11. 1984, p. 1.(2) OJ No L 320, 22. 12. 1993, p. 5.(3) OJ No L 234, 24. 8. 1988, p. 20.(4) OJ No L 285, 25. 10. 1985, p. 39.